COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE                   COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                         34 THE CIRCLE
                                                                   GEORGETOWN, DELAWARE 19947


                            Date Submitted: May 23, 2018
                             Date Decided: July 10, 2018

  Michael P. Kelly, Esquire                      Robert A. Penza, Esquire
  Andrew S. Dupre, Esquire                       Christopher M. Coggins, Esquire
  Benjamin A. Smyth, Esquire                     Polsinelli PC
  McCarter & English, LLP                        222 Delaware Avenue, Suite 1101
  405 North King Street, 8th Floor               Wilmington, DE 19801
  Wilmington, DE 19801

              Re: Brace Industrial Contracting, Inc., et al., v. Peterson Enterprises,
                  Inc., et al., Civil Action No. 11189-VCG

Dear Counsel:

      What follows is my decision regarding the Plaintiffs’ “Motion for

Reconsideration” due to alleged errors in my April 12, 2018 Bench Ruling (the

“April Bench Ruling”), which amended some of the preliminary findings in my

March 29, 2018 Bench Ruling (the “March Bench Ruling” and, together, the “Bench

Rulings”).

       As I have written upon this matter at some length previously, non-party

individuals interested (if any there be) are referred to the previous decisions in the

record for a recitation of issues already resolved in this litigation. The issues subject

to this Motion arose, in part, due to a ten-day delay in the closing of a corporate sale,

rendering the parties’ accountings concerning the transaction—as required both by
contract and this litigation—incompatible. I will not here repeat the voluminous

factual record developed in this case. Instead, I address only the facts pertinent to

this Motion; the remainder of the facts have been laid out, adequately in my view,

in the prior opinions.

          Because, upon review, I find that I did not misapprehend the law or the facts,

I deny the Plaintiffs’ Motion, which I consider to be a motion for reargument. In

addition, I adopt the reasoning stated in the March Bench Ruling, as amended and

supplemented by the April Bench Ruling. Finally, I reject the Defendants’ request

for sanctions. My reasoning follows.

                                          I. ANALYSIS

          “To prevail on a motion for reargument under Rule 59(f), the moving party

must demonstrate that the Court either overlooked a decision or principle of law that

would have controlling effect or misapprehended the facts or the law such that the

outcome of the decision would be different.”1 The moving party “bear[s] a heavy

burden on a Rule 59 motion. Such motions are not a mechanism for litigants to

relitigate claims already considered by the court.”2




1
    In re Zale Corp. S’holders Litig., 2015 WL 6551418, at *1 (Del. Ch. Oct. 29, 2015).
2
    In re ML/EQ Real Estate P'ship Litig., Consol., 2000 WL 364188, at *1 (Del. Ch. Mar. 22, 2000).
                                                  2
A. I Find No Error of Fact

         This matter was the subject of a multi-day trial, and involves a voluminous

record. I have carefully reviewed that record and given the evidence the weight that

I find it deserves. I find the Bench Rulings consistent with the facts in the record as

I have found them.

           The parties created two categories for line items in connection with the

accounting required in this dispute: a post-closing adjustment (the “PC Adjustment”)

to be performed by an accounting firm (ultimately, by CohnReznick), and a “due

to/from” adjustment (the “DTF Adjustment”) to be determined by this Court. The

merger agreement called for closing on a date certain, but closing actually occurred

on a later date, requiring changes to the manner in which the adjustments were

computed. The parties initially addressed these adjustments in contradictory ways,

leading the Plaintiffs’ expert, Steven Kops, to create a Rebuttal Report to align the

categories in a way that allowed comparison. According to Kops, “both methods

offer a certain level of validity” and “produce the same net result,” whether these

amounts “should be determined within the [PC] Adjustment [by the accounting firm]

or, instead, here in the [DTF] Adjustment (Delaware Court of Chancery).”3 As noted

in the April Bench Ruling, the “key to fair treatment in these circumstances is




3
    JX 202 (Kops Rebuttal Report) ¶ 14.
                                          3
consistency―mixing assumptions leads to inadvertent windfalls.”4 The question

before me involves which items belong to which categories, in light of the PC

Adjustment resolution per the CohnReznick Report.

       At trial, the Plaintiffs relied on the testimony of their expert, Mr. Kops. I

found Kops more credible than the Defendants’ witnesses.5 In attempting to resolve

the issues before me in the March Bench Ruling, I started my analysis with the

figures from the Kops Initial Report. The March Bench Ruling was explicitly

preliminary. In that Ruling, I stated:

       Because I found the final round of briefing unclear in several respects,
       however, I decided to give this decision from the bench so that counsel
       could help with the computational questions remaining. To be frank, it
       is not clear from the briefing to what extent the adjustments addressed
       in this bench decision have already been incorporated in the Kops
       report, which is my starting point. I, therefore, leave it to counsel to
       provide final numbers in a form of order, which I request at the end of
       this bench ruling.6

The parties were unable to agree on the appropriate final calculation, leading to my

April Bench Ruling. Ultimately, in that Ruling, I recomputed my analysis using the

Kops Rebuttal Report, which I found to be the appropriate way to reconcile both

parties’ attempts at accounting.




4
  Apr. 26, 2018 Bench Ruling Tr. 12:7–9.
5
A.K. Marsh. 29, 2018 Bench Ruling Tr. 5:19–22 (“I found Mr. Kops more credible than the witnesses,
expert and lay, on behalf of the defendants. Specifically, I found Eric Peterson, in general, to be
less than credible on this issue.”).
6
  Id. at 4:23–5:9 (emphasis added).
                                                 4
       The Plaintiffs contend that I made two findings in the April Bench Ruling that

contradict the record and my March Bench Ruling: (1) that the Starting Cash

Amount is $1,035,877 instead of $1,718,481, and (2) that $93,000 should be

deducted from the Starting Cash Amount.7 I address each in turn.

       First, I revised the starting Starting Cash Amount from that used in the Kops

Initial Report to that used in his Rebuttal Report to allow for the fact that

CohnReznick sided with the Defendants in all of the PC Adjustment issues

addressed in the October 20, 2017 Report.8 The Kops Initial Report did not account

for that outcome, but the Kops Rebuttal Report was consistent with such a finding.9

Consequently, after further reviewing the record to determine “to what extent the

adjustments addressed in this bench decision have already been incorporated in the

Kops report,” I revised the Starting Cash Amount to the amount used in the Kops

Rebuttal Report, or $1,035,877. This outcome is not a factual error, but my finding

upon final review of the record.



7
  Pls.’ Mot. for Reconsideration ¶ 2.
8
  Defs.’ Response To Pls.’ Renewed Mem. Regarding Outstanding Issues (“Defs.’ Nov. 17, 2017
Response”) Ex. C (“CohnReznick Letter”) 15.
9
  JX 202 (Kops Rebuttal Report) ¶ 6 n.3 (“In layman’s terms, the issue is one of geography. The
Initial Report and Mr. Placht’s Report differ on whether certain line items should be considered
in the [PC Adjustment] proceeding led by Deloitte LLP, or rather form part of a cash
reconciliation analysis to be considered by the Court. To present an ‘apples to apples’
comparison, this Rebuttal Report accepts Mr. Placht’s Report’s characterization of various line
items as ‘Working Capital’ rather than ‘due to/from.’ This has two net effects. First, it
harmonizes the presentation of this Rebuttal Report to Mr. Placht’s Report, so the two can be
compared side by side. Second, it reduces Brace’s claim in this proceeding and correspondingly
increases Brace’s claim in the [PC Adjustment] proceeding.”).
                                               5
       Second, the Plaintiffs contend that I made a “math[ematical] error” by

deducting $93,000 for “Brace Equipment held by [Defendant] Geodecke” from the

Starting Cash Amount because “the value of physical equipment that Defendants

rented from Plaintiffs . . . is not cash, and therefore was not included in the Starting

Cash Amount from the Kops Initial Report.”10 True, but irrelevant. I previously

found that the record did not demonstrate that PEI in fact held that equipment, and

ordered PEI to “return any equipment, to the extent it still has it, within thirty days.”11

The Kops Rebuttal Report credits the $93,000 to Brace under the $1,035,877

Starting Cash Amount calculation, under the assumption that Geodecke has this

equipment; it describes the amount as the “estimated value” of “Brace Equipment

held by Geodecke,” about which “specific testimony . . . will be offered during the

upcoming [trial].”12 Testimony was offered, but I found against the Plaintiffs on this

issue. This is not an accounting miscalculation on my part but a failure of proof on

the Plaintiffs’ part. I find that the $93,000 deduction from the Starting Cash Amount

was not erroneous.

       B. I Find No Error of Law

       I find that the April Bench Ruling was not procedurally defective and there

was no error of law. The Plaintiffs contend that the Defendants’ Motion for Entry


10
   Pls.’ Mot. for Reconsideration ¶ 22.
11
   Apr. 26, 2018 Bench Ruling Tr. 14:21–15:11.
12
   JX 202 (Kops Rebuttal Report) Ex. 1, 2 n.21 (emphasis added).
                                              6
of Order (the “EO Motion”)13 was, in fact, a motion for reargument under Rule 59(f).

Because it was filed thirteen days after the March Bench Ruling, the Plaintiffs urge

me to reject the “motion for reargument” as untimely. The Plaintiffs contend that

even if the EO Motion was not subject to Rule 59(f), the Court deprived the Plaintiffs

of their right to respond to the EO Motion.

       These arguments must fail. The Defendants’ “EO Motion”—so called—was

a response to my request for additional information to aid me in finalizing the

calculations required in light of the report from CohnReznick. It was not a motion

for reargument, if for no other reason than that the March Bench Ruling was,

explicitly, preliminary. At any rate, I did not grant the EO Motion in the April Bench

Ruling.

       The Plaintiffs also argue that their due process rights were violated because

they were unable to respond fully to the EO Motion. To the extent they are right,

the matter is mooted by this motion practice. The Plaintiffs could respond to any of

the Defendants’ arguments in the EO Motion through the submission of this Motion,

in connection with which, I note, they waived oral argument.

       I find no error of law in the Bench Rulings, and this Motion must be denied.




13
  Defs.’ Mot. for Entry of Order Following Bench Ruling or Alternatively for Revision under
Rule 54(b).
                                              7
      C. Sanctions

      The Defendants move for sanctions against the Plaintiffs, on the ground that

the Plaintiffs’ Motion for Reconsideration was “frivolous and appears vindictive”

and represents the Plaintiffs’ attempt to mislead the Court.14 I cannot improve on

the wise advice of Vice Chancellor Laster: “lawyers should think twice, three

times, four times, perhaps more before seeking Rule 11 sanctions or moving for

fees under the bad faith exception.”15 In my view, the Defendants have thought at

least one time fewer here than is optimal. This entire litigation has hardly been a

model of civility, or of litigants’ or judicial economy. The Motion for Sanctions is

unwarranted, and is denied.

      To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.



                                                Sincerely,

                                                /s/ Sam Glasscock III

                                                Sam Glasscock III




14
  Defs.’ Response in Opp’n to Pls.’ Mot. for Reconsideration 9.
15
  Katzman v. Comprehensive Care Corp., C.A. No. 5892-VCL, at 13 (Del. Ch. Dec.
28, 2010) (TRANSCRIPT).
                                            8